Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chiara Orsini on 9/6/2022.

The application has been amended as follows: 
Claims 1 and 4-9 are cancelled.

Claim 2 is amended as follows: replace “claim 1” with “claim 13”, and replace “front plate” with “gooseneck belt clip front plate” and replace “back plate” with “gooseneck belt clip back plate”.

Claim 3 is amended as follows: replace “claim 1” with “claim 13”, and replace “front plate” with “gooseneck belt clip front plate” and replace “back plate” with “gooseneck belt clip back plate”.

Claim 10 is amended as follows: replace “claim 9” with “claim 13”, and replace “front plate” with “stowing belt clip front plate” and replace “back plate” with “stowing belt clip back plate”.

Claim 11 is amended as follows: replace “claim 9” with “claim 13”, and replace “front plate” with “stowing belt clip front plate” and replace “back plate” with “stowing belt clip back plate”.

Claim 12 is amended as follows: replace “claim 9” with “claim 13”, and replace “front plate” with “stowing belt clip front plate” and replace “back plate” with “stowing belt clip back plate”.

Claim 15 is amended as follows: replace “is connected one” with “is connected to one”.

Allowable Subject Matter
Claims 2-3 and 10- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent #10,159,329 discloses a similar belt attached flexible gooseneck structure, but lacks the front and back plate to secure the gooseneck to the belt and also lacks the stowing belt clip as claimed; U.S. Patent #9,335,112 discloses the use of a stowing structure on a belt clip to hold a telescoping item holder/support when not in use, but does not disclose both a stowing belt clip and a gooseneck belt clip as claimed; U.S. Patent Publication #2020/0015577 discloses using a belt clip structure and/or a clamping type structure to attach a similar gooseneck to an object or belt; additionally, although it would have been obvious to modify the ‘329 patent to replace the integrally formed belt with a belt plate type clip structure or alternately replace the gooseneck of the ‘112 patent with the gooseneck of the ‘329 structure, it would not have been obvious to modify the structure to add a stowing belt clip as claimed absent impermissible hindsight, noting that the ‘112 patent uses a single belt attached structure to both use and store its telescoping support structure. It is noted that the mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734